Case 2:20-cv-00078-JRG Document 76 Filed 12/11/20 Page 1 of 8 PageID #: 2136




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

CELLULAR COMMUNICATIONS              §
EQUIPMENT LLC,                       §
                                     §
Plaintiff,                           §     Case No. 2:20-CV-00078-JRG
                                     §
    v.                               §     JURY TRIAL DEMANDED
                                     §
HMD GLOBAL OY,                       §
                                     §
Defendant.                           §


                    MOTION TO COMPEL CCE TO PRODUCE
             DOCUMENTS REGARDING INVALIDITY AND INFRINGEMENT
Case 2:20-cv-00078-JRG Document 76 Filed 12/11/20 Page 2 of 8 PageID #: 2137




       Defendant HMD Global Oy (“HMD Global”) respectfully moves this Court for an order

compelling plaintiff Cellular Communications Equipment, LLC (“CCE”) to produce documents

regarding validity of the patent in suit, and regarding CCE’s allegations regarding that patent.

                                       INTRODUCTION

       CCE refused to produce documents that are directly relevant to this action, and that

parties before this Court produce routinely. First, CCE refused to produce any and all documents

regarding validity of the patent in suit. CCE raised only one objection: it “does not believe this

category of documents is relevant to any claim or defense since HMD Global has not answered

and thus not raised a defense of invalidity.” But HMD Global served detailed invalidity

contentions even before it filed its pending motion to dismiss, and the governing Discovery

Order specifically states that parties are “not excused from disclosure because there are pending

motions to dismiss.” Second, even though this Court entered a protective order governing

confidentiality and an addition specifically protecting non-party information, CCE categorically

refused to produce any documents “that contain confidential information of prior defendants.”

But confidentiality cannot bar discovery; if it could, there would be no discovery. CCE’s

arguments are specious, and the Court should order it to produce these documents promptly.

                                        BACKGROUND

A.     CCE’s Complaint and Improper Service

       On March 17, 2020, Cellular Communications Equipment LLC (“CCE”) sued HMD

Global for infringement of a single patent, U.S. Patent No. 7,218,923. Docket No. 1. As CCE

acknowledges, HMD Global is a Finnish corporation with headquarters in Finland. Id. ¶ 2.

Nevertheless, on May 20, 2020, CCE purported to serve HMD Global in Florida. Docket No. 7.

HMD Global moved to dismiss this improper service under Fed. R. Civ. P. 12(b)(2), 12(b)(4),


                                               –1–
Case 2:20-cv-00078-JRG Document 76 Filed 12/11/20 Page 3 of 8 PageID #: 2138




and 12(b)(5). Docket No. 8. On August 10, 2020, after the parties fully briefed this motion,

CCE finally effected service on HMD Global through the Hague Convention. Docket No. 30.

On August 13, the parties jointly moved to withdraw the pending motion and set the deadline to

“respond to the Complaint on or before September 21, 2020,” but noted that their agreement

“shall not affect other deadlines in this action.” Id.

B.       HMD Global Serves Detailed Invalidity Contentions

         As required by the Court’s scheduling order and the parties’ stipulation, Docket Nos.

25, 30, on September 3, HMD Global served detailed invalidity contentions under P.R. 3-3 and

accompanying document production under P.R. 3-4, and filed a notice of compliance with this

Court the following day. Docket No. 33. CCE has never raised any issue regarding the breadth,

disclosure, or other sufficiency of HMD Global’s invalidity contentions.

C.       HMD Global’s Motion to Dismiss

         On September 21, HMD Global moved to dismiss CCE’s complaint for lack of standing

under Rule 12(b)(1) and 12(b)(6), and for failure to allege indirect infringement under Rule

12(b)(6). Docket No. 36. Because it filed a motion to dismiss, HMD Global did not file an

answer to CCE’s complaint. Fed. R. Civ. P. 12(a)(4)(A).

D.       CCE Refuses to Produce Relevant Documents to HMD Global

         On August 25, HMD Global sent CCE, under Paragraph 3 of this Court’s discovery order,

Docket No. 24, a list of documents that CCE should produce. Declaration of Maissa Chouraki

¶ 2 (“Chouraki Decl.”). This list included the categories HMD Global now moves to compel:

     ●   infringement contentions concerning the ’923 patent;
     ●   invalidity contentions and alleged prior art concerning the ’923 patent;
     ●   depositions, such as inventor depositions, concerning the ’923 patent;
     ●   discovery responses and expert reports concerning the ’923 patent; and
     ●   documents concerning non-infringing alternatives to the ’923 patent.


                                                –2–
Case 2:20-cv-00078-JRG Document 76 Filed 12/11/20 Page 4 of 8 PageID #: 2139




Id. On September 1, CCE responded that it would “provide all relevant, non-privileged

documents in CCE’s possession, custody or control located after a reasonable search, including

such documents within the exemplary categories should they exist.” Chouraki Decl. ¶ 3.

E.     CCE Refuses to Produce Documents Regarding Validity and Infringement

       On November 13, HMD Global reminded CCE of the deficiencies in its production, and

asked it “to provide a date certain on which CCE will produce these documents, or confirm that

none exist.” Chouraki Decl. ¶ 4. On November 30, CCE stated for the first time that it would

not produce any documents relating to validity because “CCE does not believe this category of

documents is relevant to any claim or defense since HMD has not answered and thus has not

raised a defense of invalidity,” and further stated that it would “not be producing documents that

contain confidential information of prior defendants.” Chouraki Decl. Ex. A. at 1-2. (Further

exhibit citations are to the same declaration.) Lead and local counsel met and conferred on

December 4, and CCE repeated its written views. The parties agreed they were at an impasse.

                                          ARGUMENT

I.     CCE Cannot Withhold Documents Based on a Motion to Dismiss

       CCE refuses to produce any documents regarding invalidity on the sole ground that they

are not “relevant to any claim or defense since HMD has not answered and thus not raised a

defense of invalidity.” Ex. A. CCE cites no case law to support its novel position, which not

only contradicts years of practice before this Court, but also directly flouts the “No Excuses”

command of this Court’s Discovery Order, which states no party is “excused from the

requirements of this Discovery Order because,” among other things, “it challenges the

sufficiency of another party’s disclosures” or “because there are pending motions to dismiss, to

remand or to change venue.” Docket No. 24 at 10. Id.; see also, e.g., Butowsky v. Folkenflik,


                                               –3–
Case 2:20-cv-00078-JRG Document 76 Filed 12/11/20 Page 5 of 8 PageID #: 2140




Case No. 18-442, 2019 WL 6701629, at *3 (E.D. Tex. January 9, 2019) (“the presumption is that

discovery shall proceed notwithstanding the filing of a motion to dismiss”); Valenzuela v.

Crest-Mex Corp. Case No. 16-1129, 2017 WL 2778104, at *5 (N.D. Tex. June 26, 2017) (“had

the federal rules contemplated that a motion to dismiss under Fed. R. Civ. P. 12(b)(6) would stay

discovery, the Rules would contain a provision to that effect.”) (internal citation omitted). The

Court’s “No Excuses” rule firmly puts to rest CCE’s single attempted excuse here; the Court

should order production.

II.    CCE Cannot Withhold Documents Based on Confidentiality Claims

       CCE also refuses to produce any documents that “contain confidential information of

prior defendants.” Ex. A. But this Court and others have repeatedly held that private

confidentiality concerns cannot bar production of documents under a suitable protective order.

See, e.g., Tinkers & Chance v. Leapfrog Enter., Inc. Case No. 05-349, 2006 WL 462601, at *2

(E.D. Tex. Feb. 23, 2006) (“this Court will order the production of all relevant documents and

evidence, without regard to any private non-disclosure agreements.”); In re Enron Corp.

Securities, Derivative & ERISA Litigation, 623 F. Supp. 2d 798, 838 (S.D. Tex. 2009)

(“Confidentiality clauses in private settlement agreements cannot preclude a court-ordered

disclosure pursuant to a valid discovery request.”); AMA Discount, Inc. v. Seneca Specialty

Insurance Co., Case No. 15-2845, 2016 WL 3186493, at *2 (E.D. La. June 8, 2016) (same).

If parties could limit discovery by making private agreements, there would be no discovery.

       CCE’s letter provides an excellent example of why this is so. CCE admits that it has

“[d]ocuments relating to non-infringing alternatives,” but states that “CCE identified no

non-confidential documents related to this category.” Ex. A. Thus, in CCE’s view, even though

CCE has relevant documents regarding this issue, it can withhold them based on its professed


                                               –4–
Case 2:20-cv-00078-JRG Document 76 Filed 12/11/20 Page 6 of 8 PageID #: 2141




solicitude for the rights of its prior litigation opponents—which is surely news to them—and

HMD Global gets nothing. Similarly, CCE’s private-confidentiality-wins view would decimate

its production of documents directly relating to infringement, validity, claim construction, and

damages. Id. at 1-2. CCE’s private-confidentiality-wins view would allow almost unlimited

censorship of any production by any party. It is not and cannot be the law.

       Nor does it matter, as CCE mentioned for the first time during the meet-and-confer call,

that some documents fall under protective orders in prior cases, or that the defendants in those

cases may be competitors to HMD Global. As CCE knows, this Court entered a supplemental

protective order governing third-party information, which allows for an “Outside Attorneys’

Eyes Only” tier that prevents distribution beyond counsel of record. Docket Nos. 31, 35. CCE

can cure any risk to the prior defendants by producing in this tier. See Allergan v. Teva

Pharmaceuticals USA, Inc., Case No. 15-1455, 2017 WL 1319555, at *4 (E.D. Tex. April 10,

2017) (ordering third party to produce documents to its competitor because the “Protective Order

provides sufficient protection against the prejudicial use of Alcon’s confidential, proprietary

materials.”); see also AMA Discount, Inc., at *2 (finding the confidentiality of documents “can

be preserved in this action by an appropriate protective order.”); Williams v. NPC Int’l, Inc., 224

F.R.D. 612, 613 (N.D. Miss. 2004) (ordering the production of medical records because the

“Stipulated Agreement and Order of Confidentiality that limits disclosure to counsel in this case

and only for the purposes of this litigation otherwise protects plaintiffs’ personal information in

light of HIPAA.”). The Court should order production of these materials.

                                         CONCLUSION

       For the foregoing reasons, HMD Global respectfully requests that this Court order that

CCE cannot withhold from production documents regarding validity, cannot withhold from


                                               –5–
Case 2:20-cv-00078-JRG Document 76 Filed 12/11/20 Page 7 of 8 PageID #: 2142




production documents based on private claims of confidentiality, and must produce all

documents it has withheld on these grounds, including at least infringement contentions

concerning the ’923 patent, invalidity contentions and alleged prior art concerning the ’923

patent, depositions, such as inventor depositions, concerning the ’923 patent, discovery

responses and expert reports concerning the ’923 patent, and documents concerning

non-infringing alternatives to the ’923 patent.



Date: December 11, 2020                            Respectfully submitted,

                                                   /s/ Deron R. Dacus
                                                   Deron R. Dacus
                                                   State Bar No. 00790553
                                                   The Dacus Firm, P.C.
                                                   821 ESE Loop 323, Suite 430
                                                   Tyler, Texas, 75701
                                                   +1 (903) 705-1117
                                                   +1 (903) 581-2543 facsimile
                                                   ddacus@dacusfirm.com

                                                   Matthew S. Warren (California Bar No. 230565)
                                                   Jen Kash (California Bar No. 203679)
                                                   Erika Warren (California Bar No. 295570)
                                                   Warren Lex LLP
                                                   2261 Market Street, No. 606
                                                   San Francisco, California, 94114
                                                   +1 (415) 895-2940
                                                   +1 (415) 895-2964 facsimile
                                                   20-78@cases.warrenlex.com

                                                   Attorneys for HMD Global Oy




                                                  –6–
Case 2:20-cv-00078-JRG Document 76 Filed 12/11/20 Page 8 of 8 PageID #: 2143




                             CERTIFICATE OF CONFERENCE

       I certify that on December 4, 2020, Matthew S. Warren and Deron R. Dacus, lead and

local counsel for HMD Global Oy, and Jeffrey R. Bragalone, lead and local counsel for Cellular

Communications Equipment LLC conducted a telephonic conference regarding the issues raised

in this motion as required by this Court’s Standing Order Regarding “Meet and Confer”

Obligations Relating to Discovery Disputes. During this call, Cellular Communications

Equipment LLC informed HMD Global Oy that it would not produce the categories of

documents set forth in this motion for the reasons stated in its letter of November 30, which is

attached as Exhibit A to the concurrently filed Declaration of Maissa Chouraki. The parties

agreed that they were at an impasse, leaving open this issue for this Court to resolve, and HMD

Global confirmed that it would move to compel on these issues.

                                                  /s/ Deron R. Dacus
                                                  Deron R. Dacus

                                                  /s/ Matthew S. Warren
                                                  Matthew S. Warren



                                 CERTIFICATE OF SERVICE

       I certify that on December 11, 2020, I filed the foregoing Motion to Compel CCE to

Produce Documents Regarding Invalidity and Infringement under Local Rule CV-5(a)(7) and

served it on all counsel of record through the Court’s electronic filing system.

                                                  /s/ Deron R. Dacus
                                                  Deron R. Dacus




                                               –7–
